Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-2, 4-8, 10-19 are allowed.
	Claims 1-2, 4-8,10-19  are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “graphical presentation pane with one plot representing listenership information along Y axis and period of time along X axis; a media log pane linked to a current portion over which the marker is positioned; displaying a first plot wherein listenership information represents number of listeners tuned during a period of time on a particular day; a second plot represents a number of listeners that tuned to the station at some point during a period time on the particular day; and a third plot which represents number of listeners who tuned away at some point during the day”.  Claim 8,15presents similar teachings as claim 1.
	The closest prior art Hughes discloses listenership information on a graph with a media pane.  None of these references disclose “graphical presentation pane with one plot representing listenership information along Y axis and period of time along X axis; a media log pane linked to a current portion over which the marker is positioned; displaying a first plot wherein listenership information represents number of listeners tuned during a period of time on a particular day; a second plot represents a number of listeners that tuned to the station at some point during a period time on the particular day; and a third plot which represents number of listeners who tuned away at some point during the day”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL H HONG/Primary Examiner, Art Unit 2426